Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 11-12, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher (U.S. 10,340,755 B1), in view of Issacs (U.S. 2014/0312719 A1). The independent claims will be addressed first so that similar dependent claims may be addressed together. 
Regarding claim 1, Dreher discloses a system for generating power at a well site (refer to abstract), comprising: a rod pump assembly (10, fig. 1) at the well site (well site shown in fig. 1 with foundation 11), the rod pump assembly (10) operable to extract wellbore fluid from a wellbore at the well site using a pumping motion (col. 5 lines 37-48: the pumping unit is used to extract wellbore fluid from the wellbore using reciprocating pimp motion via sucker rods); 
a linear alternator (linear generator 17; refer to col. 7 lines 52-60) mounted to a bridle (28, see figs. 8 and 10: examiner notes that the word bridle is broad and does not require structure that is different from the structure of coupling 28) of the rod pump assembly (10), the linear alternator (17) having a linear stator (27, see figs. 9 and 11 and refer to col. 3 line 2) including coils (25, fig. 10) therein (see fig. 10 and refer to col. 4 lines 15-50) and a linear rotor (26, refer to col. 5 lines 15-24) including a plurality of discrete magnets (24) therein (see fig. 10 and refer to col. 4 lines 15-50) and positioned within the linear stator (see figs. 9 and 11; also see figs. 1-9); 
a charge storage unit (capacitor 14) configured to temporarily store current from the coils (25) in the linear stator (27) for subsequent discharge (refer to abstract, col. 8 lines 3-6, col. 8 lines 54-60),  
wherein the pumping motion (see figs. 1-8) used by the pump assembly (10) causes the linear rotor (26) to pass back and forth (see figs. 1-3 and refer to col. 7 lines 52-59) through the linear stator (27) to thereby generate power (see figs. 1-9 and 11, refer to col. 7 lines 14-19, and col. 7 line 65 to col. 6 line 6).  
However, Dreher fails to disclose the charge storage unit provided in the linear stator, wherein a communication interface provided in the linear stator and configured to communicate an amount of charge available in the charge storage unit to a pump control system; and a user interface provided on the linear stator and configured to allow a user to configure the linear stator. 
Issacs teaches a linear generator (10, fig. 1) comprising a magnet (16, fig. 2) that moves through coils (14)  to produce current (refer to abstract) an electric energy storage device coupled with the coils and a battery (208, fig. 8) position within the linear generator (10) that receives energy from the storage device when it reaches a charging level (refer to abstract). A communication interface (34) provided in the linear generator (10, fig. 1) and configured to communicate an amount of charge available in the storage device (para 0076: five LED lights 34 correspond to the five voltage levels detected by voltage level detection and control circuit 214, which indicate to a user that the battery is being charged). A user interface (36, fig. 1) provided on the linear generator (see fig. 1) and configured to allow a user to configure the linear generator (refer to para 0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dreher to the charge storage unit provided in the linear stator, wherein a communication interface provided in the linear stator and configured to communicate an amount of charge available in the charge storage unit to a pump control system; and a user interface provided on the linear stator and configured to allow a user to configure the linear stator, as taught by Issacs, for reducing foot print associated with the wires when the charge storage unit is external to the linear alternation by consolidating the elements to the housing of the linear alternator. This also adds functionality to the system as a user can be provided with information patterning to the amount of charge available in the charge storage unit. 
Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950),See MPEP 2144.04. It has also been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). See MPEP 2144.04.

Regarding claim 8, Dreher discloses a method of generating power at a well site (see fig. 1 and abstract; also refer to col. 7 lines 14-19, and col. 7 line 65 to col. 6 line 6), comprising: installing a rod pump assembly (10) at the well site (well site shown in fig. 1 with foundation 11); 
mounting a linear alternator (linear generator 17 and/or 20; refer to col. 7 lines 52-60) to a bridle (28, figs. 8 and 10: examiner notes that the word bridle is broad and does not require structure that is different from the structure of coupling 28) of the rod pump assembly (10), the linear alternator (17 and/or 20) having a linear stator (27, see figs. 9 and 11 and refer to col. 3 line 2) including coils (25, fig. 10) therein (see fig. 10 and refer to col. 4 lines 15-50) and a linear rotor (26, refer to col. 5 lines 15-24) including a plurality of discrete magnets (24) therein (see fig. 10 and refer to col. 4 lines 15-50) and positioned within the linear stator (see figs. 9 and 11; also see figs. 1-9); and 
temporarily storing current from the coils (25) in the linear stator (27) in a charge storage unit (capacitor 14) for subsequent discharge (refer to abstract, col. 8 lines 3-6, col. 8 lines 54-60); 
operating the pump assembly (10) using a pumping motion (see figs. 1-9 showing up and down motion of the reciprocating pump) showing to extract wellbore fluid from a wellbore at the well site (col. 5 lines 37-48: the pumping unit is used to extract wellbore fluid from the wellbore using reciprocating pimp motion via sucker rods); wherein the pumping motion used by the pump assembly (10) causes the linear rotor (26) to pass back and forth  (see figs. 1-3 and refer to col. 7 lines 52-59) through the linear stator (27) to thereby generate power (see figs. 1-9 and 11, refer to col. 7 lines 14-19, and col. 7 line 65 to col. 6 line 6).  
However, Dreher fails to disclose the charge storage unit provided in the linear stator, wherein communicating an amount of charge available in the charge storage unit to a pump control system via a communication interface provided in the linear stator; and configuring the linear stator via a user interface provided in the linear stator. 
Issacs teaches a linear generator (10, fig. 1) comprising a magnet (16, fig. 2) that moves through coils (14)  to produce current (refer to abstract) an electric energy storage device coupled with the coils and a battery (208, fig. 8) position within the linear generator (10) that receives energy from the storage device when it reaches a charging level (refer to abstract). A communication interface (34) provided in the linear generator (10, fig. 1) and configured to communicate an amount of charge available in the storage device (para 0076: five LED lights 34 correspond to the five voltage levels detected by voltage level detection and control circuit 214, which indicate to a user that the battery is being charged). A user interface (36, fig. 1) provided on the linear generator (see fig. 1) and configured to allow a user to configure the linear generator (refer to para 0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dreher to the charge storage unit provided in the linear stator, wherein a communication interface provided in the linear stator and configured to communicate an amount of charge available in the charge storage unit to a pump control system; and a user interface provided on the linear stator and configured to allow a user to configure the linear stator, as taught by Issacs, for reducing foot print associated with the wires when the charge storage unit is external to the linear alternation by consolidating the elements to the housing of the linear alternator. This also adds functionality to the system as a user can be provided with information patterning to the amount of charge available in the charge storage unit. 
Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950),See MPEP 2144.04. It has also been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). See MPEP 2144.04.

Regarding claim 15, Dreher discloses a system for supplying power (refer to abstract) to devices at a well site (refer to col. 7 lines 14-19), comprising: a rod pump assembly (10, fig. 1) at the well site (well site shown in fig. 1 with foundation 11), the rod pump assembly (10) operable to extract wellbore fluid from a wellbore at the well site using a pumping motion (col. 5 lines 37-48: the pumping unit is used to extract wellbore fluid from the wellbore using reciprocating pimp motion via sucker rods); 
a linear alternator (linear generator 17 and/or 20; refer to col. 7 lines 52-60) mounted to a bridle (28, see figs. 8 and 10: examiner notes that the word bridle is broad and does not require structure that is different from the structure of coupling 28) of the rod pump assembly (10), the linear alternator (17 and/or 20) having a linear stator (27, see figs. 9 and 11 and refer to col. 3 line 2) including coils (25, fig. 10) therein (see fig. 10 and refer to col. 4 lines 15-50) and a linear rotor (26, refer to col. 5 lines 15-24) including a plurality of discrete magnets (24) therein (see fig. 10 and refer to col. 4 lines 15-50) and positioned within the linear stator (see figs. 9 and 11; also see figs. 1-9), wherein the pumping motion (see figs. 1-8) used by the pump assembly (10) causes the linear rotor (26) to pass back and forth (see figs. 1-3 and refer to col. 7 lines 52-59) through the linear stator (27) to thereby generate power (see figs. 1-9 and 11, refer to col. 7 lines 14-19, and col. 7 line 65 to col. 6 line 6); 
a charge storage unit (capacitor 14) configured to temporarily store current from the coils (25) in the linear stator (27) for subsequent discharge (refer to abstract, col. 8 lines 3-6, col. 8 lines 54-60),  
one or more devices (controller 31) mounted on or around the pump assembly (10, see fig. 1), the one or more devices (31) operable (capable of) to measure one or more operational parameters of the pump assembly (10; the controller comprises a microprocessor and is capable of measuring one or more operational parameters of the pump assembly; also refer to col. 9 lines 18-21); and 
cabling (30, figs. 9 and 11) running from the linear alternator (17 and/or 20) to the one or more devices (31), the cabling (30) conveying the power generated by the linear alternator (17 and/or 20) to the one or more devices (31).  
However, Dreher fails to disclose the charge storage unit provided in the linear stator, wherein a communication interface provided in the linear stator and configured to communicate an amount of charge available in the charge storage unit to a pump control system; and a user interface provided on the linear stator and configured to allow a user to configure the linear stator. 
Issacs teaches a linear generator (10, fig. 1) comprising a magnet (16, fig. 2) that moves through coils (14)  to produce current (refer to abstract) an electric energy storage device coupled with the coils and a battery (208, fig. 8) position within the linear generator (10) that receives energy from the storage device when it reaches a charging level (refer to abstract). A communication interface (34) provided in the linear generator (10, fig. 1) and configured to communicate an amount of charge available in the storage device (para 0076: five LED lights 34 correspond to the five voltage levels detected by voltage level detection and control circuit 214, which indicate to a user that the battery is being charged). A user interface (36, fig. 1) provided on the linear generator (see fig. 1) and configured to allow a user to configure the linear generator (refer to para 0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dreher to the charge storage unit provided in the linear stator, wherein a communication interface provided in the linear stator and configured to communicate an amount of charge available in the charge storage unit to a pump control system; and a user interface provided on the linear stator and configured to allow a user to configure the linear stator, as taught by Issacs, for reducing foot print associated with the wires when the charge storage unit is external to the linear alternation by consolidating the elements to the housing of the linear alternator. This also adds functionality to the system as a user can be provided with information patterning to the amount of charge available in the charge storage unit. 
Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950),See MPEP 2144.04. It has also been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). See MPEP 2144.04.

Regarding claims 4, 11, and 18, the combination of Dreher and Issacs teach all the features of these claims as applied to claims 1, 8 and 15 above; Dreher further discloses (embodiment of fig. 10; in the case of linear alternator 17) wherein the linear rotor (26) moves with the pumping motion (pumping motion moves rod 29 which moves liner rotor 26 in stator 27) used by the pump assembly (10) and the linear stator remains stationary (stator is held stationary at foundation 11).  

Regarding claims 5, 12, and 19, the combination of Dreher and Issacs teach all the features of these claims as applied to claims 1, 8 and 15 above; Dreher further discloses (embodiment of fig. 9; in the case of linear alternator 17; also see figs. 1-8) wherein the linear stator (27) moves with the pumping motion (pumping motion moves rod 29 at coupling 28 which moves liner stator 27) used by the pump assembly and the linear rotor remains stationary (rotor is held stationary at foundation 11).  

Claim 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher (U.S. 10,340,755B1), in view of Issacs (U.S. 2014/0312719A1) as applied to claims 1 and 8 above, and further in view of Netecke (U.S. 2022/0025717A1).
Regarding claims 2 and 9, the combination of Dreher and Issacs teach all the features of these claims as applied to claims 1 and 8 above; however, the combination of Dreher and Issacs fail to teach wherein the linear alternator includes a position sensor operable to measure a vertical position of the linear stator or the linear rotor.
Netecke teaches a liner motor (202, fig. 1) comprising a position sensor (280) operable to measure a vertical position of a linear rotor (206, refer to para 0044). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linear alternator of Dreher, as modified by Issacs, to include a position sensor operable to measure a vertical position of the linear stator or the linear rotor, as taught by Netecke for the purpose of design optimization and/or to ensure that the linear alternator is functioning properly.
 
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher (U.S. 10,340,755B1), in view of Issacs (U.S. 2014/0312719A1) and Netecke (U.S. 2022/0025717A1) as applied to claims 2 and 9 above, and further in view of Rodger (U.S. 2021/0172300A1). 
Regarding claims 3 and 10, the combination of Dreher, Issacs, and Netecke teach all the features of this claim as applied to claims 2 and 9 above; however, the combination of Dreher, Issacs, and Netecke is silent to wherein the position sensor is one of an altimeter or a magnetic encoder.  
Rodger teaches a position sensor (12, fig. 1) measuring the position of a rotor of motor (11), wherein the position sensor is a magnetic encoder (refer to para 0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dreher, Issacs,  and Netecke to have the position sensor be a magnetic encoder, as taught by Rodger for the purpose of design optimization. 

Claim 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher (U.S. 10,340,755B1), in view of Issacs (U.S. 2014/0312719A1) as applied to claims 1 and 8 above, and further in view of Xiao (U.S. 2021/0381349A1).
Regarding claims 7, 14, and 20, the combination of Dreher and Issacs teach all the features of these claims as applied to claims 1, 8 and 15 above; however, the combination of Dreher and Issacs fail to teach wherein the linear alternator is mounted to the pump assembly at a downhole location of the pump assembly.
Xiao teaches a linear system (132, fig. 2) comprising a stator (176, fig. 2) mounted to a pump assembly (124, fig. 1 and para 0015) at a downhole location (see fig. 2) of the pump assembly (124). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dreher and Issacs to have the linear alternator mounted at a downhole location of the pump assembly, as taught by Xiao, so that the power generated downhole can be used to reciprocate the pump up and down to produce hydrocarbons from the well bore.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dreher (U.S. 10,340,755B1), in view of Issacs (U.S. 2014/0312719A1) as applied to claim 15 above, and further in view of Mancuso et al. (U.S. 2017/0234310A1).
Regarding claim 16, the combination of Dreher and Issacs teach all the features of these claims as applied to claim 15; however, the combination of Dreher and Issacs fail to teach a load cell mounted on the pump assembly, the load cell operable to measure a tension or load on the pump assembly.  
Mancuso et al. teach a pump assembly (10, fig. 1) comprising a load cell (40) mounted on the pump assembly (10), the load cell (40) operable to measure a tension or load on rod string (18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of Dreher, as modified by  Issacs, to include a load cell mounted on the pump assembly, as taught by Mancuso et al. for measuring a tension or load on the rod string. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dreher (U.S. 10,340,755B1), in view of Issacs (U.S. 2014/0312719A1) and Mancuso et al. (U.S. 2017/0234310A1) as applied to claim 16 above, and further in view of Netecke (U.S. 2022/0025717A1) and Rodger (U.S. 2021/0172300A1).
Regarding claim 17, the combination of Dreher, Issacs, and Mancuso et al. teach all the features of this claim as applied to claim 16 above; however, the combination of Dreher, Issacs, and Mancuso et al. fail to teach wherein the linear alternator includes a position sensor operable to measure a vertical position of the linear stator or the linear rotor, the position sensor being one of an altimeter or a magnetic encoder.  
Netecke teaches a liner motor (202, fig. 1) comprising a position sensor (280) operable to measure a vertical position of a linear rotor (206, refer to para 0044). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linear alternator of Dreher, as modified by Issacs, to include a position sensor operable to measure a vertical position of the linear stator or the linear rotor, as taught by Netecke for the purpose of design optimization and/or to ensure that the linear alternator is functioning properly. 
However, the combination of Dreher, Issacs, Mancuso et al., and Netecke is silent to the position sensor being one of an altimeter or a magnetic encoder.
Rodger teaches a position sensor (12, fig. 1) measuring the position of a rotor of motor (11), wherein the position sensor is a magnetic encoder (refer to para 0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dreher, Issacs, Mancuso et al., and Netecke to have the position sensor be a magnetic encoder, as taught by Rodger for the purpose of design optimization. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the rejection of claims 1, 8, and 15 in view of Issacs (U.S. 2014/0312719A1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilson (2007/0075545) teach a linear alternator attached to a bridle of a walking beam pump and Konotchick (U.S. patent 5347186) teach placing electronics relative to a movable component. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672

/BLAKE MICHENER/Primary Examiner, Art Unit 3676